Citation Nr: 1000711	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hepatitis C

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

. 
REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and December 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  

In October 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The Veteran also testified before a 
Decision Review Officer (DRO) at the RO in March 2009.  
Transcripts of the hearings are of record.

The issues of entitlement to service connection for COPD and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asbestosis, manifested by a calcified left pleural 
plaque, was incurred as a result of asbestos exposure during 
active duty service.  

2.  The Veteran does not have hepatitis C. 


CONCLUSIONS OF LAW

1.  Service connection for asbestosis, manifested by a 
calcified left pleural plaque, is warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Hepatitis C was not incurred or aggravated during active 
duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for entitlement to 
service connection for asbestosis, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
favorable decision regarding the claim for asbestosis, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Regarding the claim for entitlement to service connection for 
hepatitis C, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an April 2006 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
the April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Although the Veteran has not 
been provided a VA examination or medical opinion with 
respect to his claim for service connection for hepatitis C, 
the Board finds that no such examination or opinion is 
required.  The record is negative for competent evidence of a 
current disability, therefore, an examination or opinion is 
not required by the duty to assist.  See 38 U.S.C.A. § 
5103A(d) (West 2002).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Asbestosis

The Veteran contends that he developed asbestosis as a result 
of his active duty service as a jet engine mechanic and 
accompanying exposure to asbestos.  

The June 1973 examination for separation from active duty 
documents the Veteran's complaints of shortness of breath and 
pain in the chest in 1972.  He was noted to have been treated 
by military doctors with poor results.  Despite these 
complaints, chest x-rays conducted in August 1972 and in 
association with the separation examination in June 1973 were 
negative for any disease of the lungs. 

The post-service evidence establishes that the Veteran was 
diagnosed with a calcified left pleural plaque secondary to 
asbestos exposure upon VA examinations in December 2007 and 
May 2009.  In addition, a May 2002 memorandum from the 
National Personnel Records Center (NPRC) indicates that a jet 
engine mechanic in the Navy had probable exposure to 
asbestos.  Although the Veteran served with the Air Force and 
his service records are negative for evidence of asbestos 
exposure, the Board will resolve reasonable doubt in his 
favor and find that the first two elements necessary for a 
grant of service connection-a current disability and in-
service injury-are established.  

The record also contains evidence linking the Veteran's 
current asbestos-related calcified left pleural plaque to his 
asbestos exposure in service.  In support of the claim, the 
Veteran submitted a January 2009 letter from his private 
physician stating his current asbestosis was the result of 
his exposure to asbestos during service.  The January 2009 
letter also noted that the Veteran's current disability had 
no relationship to his post-service employment as a truck 
driver.  

The December 2007 and May 2009 VA examiners also determined 
that the Veteran's calcified left pleural plaque was 
secondary to asbestos exposure.  While the VA examiners did 
not provide opinions specifically linking the disability to 
service, the record contains no evidence indicating that the 
Veteran had other exposure to asbestos either before or after 
active duty service.  The findings of the VA examiners and 
the January 2009 private physician's opinion therefore 
constitute competent medical evidence of a nexus between the 
Veteran's current calcified left pleural plaque and in-
service asbestos exposure. 

The Board finds that the medical evidence of record 
establishes the presence of a current disability, an in-
service injury, and a medical nexus linking the Veteran's 
asbestosis to active duty service.  All the elements 
necessary for establishing service connection are met and the 
Veteran's claim for service connection for asbestosis, 
manifested by a calcified left pleural plaque, is therefore 
granted. 

Hepatitis C

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for hepatitis C, the Board 
finds that the preponderance of the evidence of record is 
against a finding that there is a current disease or 
disability. 

Service treatment records are negative for complaints or 
treatment pertaining to hepatitis C.  The examination for 
separation in June 1973 shows that the Veteran's abdomen and 
blood tests were normal.  

The post-service medical evidence of record indicates that 
the Veteran was diagnosed with hepatitis C by his private 
physician in February 2002 based on elevated levels of liver 
enzymes.  However, a liver biopsy conducted ten months later 
in October 2002 showed normal liver uptake and normal 
excretion into the biliary tree.  In addition, blood tests 
conducted at the Wilmington VA Medical Center (VAMC) in 
September 2007 indicated normal levels of liver enzymes and 
were negative for hepatitis antibodies.  

Service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).
	
In this case, the Veteran's only diagnosis of hepatitis C 
dates from February 2002-four years before his claim for 
benefits was received in February 2006.  The medical evidence 
dated during the claims period, including the VAMC blood test 
results in September 2007, are negative for evidence of 
hepatitis C.  

The preponderance of the evidence is therefore against a 
finding of any current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for asbestosis, manifested 
by a calcified left pleural plaque, is granted.

Entitlement to service connection for hepatitis C is denied. 


REMAND

The Veteran testified during his October 2009 videoconference 
hearing that he was in receipt of disability compensation 
from the Social Security Administration (SSA) for COPD and 
PTSD.  The claims file does not reflect that any attempt has 
been made to obtain medical records from the SSA.  Therefore, 
the claims must be remanded, as efforts to obtain medical 
documentation from SSA are required pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).
 
Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  If the benefits sought are not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


